Bentley, J.
Bour was prosecuted before a justice of the peace of Lucas county for a violation of the statute regarding the sale of adulterated vinegar, and convicted, and sentenced to pay afine and the costs of prosecution and the costs of analyzing and inspecting said vinegar. On Bour’s petition in error in the court of common pleas, that court reversed said judgment, and an exception was entered on behalf of the state. The state now presents this petition in error in the circuit court to reverse said judgment of reversal.
Held, by the circuit court: That it has no jurisdiction of such an action, and that the said judgment of the common pleas is final as to the State. See State v. Simmons, 49 Ohio St. 305.